In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-1299V
                                    Filed: February 26, 2018
                                         UNPUBLISHED


    JULIE JODOIN,
                                                             Special Processing Unit (SPU); Joint
                        Petitioner,                          Stipulation on Damages; Influenza
    v.                                                       (Flu) Vaccine; Shoulder Injury
                                                             Related to Vaccine Administration
    SECRETARY OF HEALTH AND                                  (SIRVA)
    HUMAN SERVICES,

                       Respondent.


Franklin John Caldwell, Jr., Maglio Christopher & Toale, PA, Sarasota, FL, for petitioner.
Debra A. Filteau Begley, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

Dorsey, Chief Special Master:

       On October 27, 2016, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) following an influenza (“flu”) vaccination she received on
November 19, 2015. Petition at 1; Stipulation, filed February 21, 2018, at ¶¶ 1-2.
Petitioner further alleges that the vaccine was administered within the United States,
that she experienced residual effects from her injury for more than six months, and that
there has been no prior award or settlement of a civil action for damages on her behalf
as a result of her condition. Petition at 2-3; Stipulation at ¶¶ 3-5. “Respondent denies
that petitioner’s alleged SIRVA, or any other injury, was caused-in-fact by her flu
vaccination.” Stipulation at ¶ 6.



1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       Nevertheless, on February 21, 2018, the parties filed the attached joint
stipulation, stating that a decision should be entered awarding compensation. The
undersigned finds the stipulation reasonable and adopts it as the decision of the Court
in awarding damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, the undersigned
awards the following compensation:

        A lump sum of $50,000.00 in the form of a check payable to petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of
        damages that would be available under 42 U.S.C. § 300aa-15(a). Id.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS

·················*···················•
JULIE JODOIN,
                                              •
                       Petitioner,            •              No. !6-1299V
                                              •              CHIEF SPECIAL MASTER
v.                                            •              NORA BETH DORSEY
                                              *
SECRETARYOFl!EALTHAND                         •
HUMAN SERVICES,                               •
                                    •
                       Respondent,  •
•••••••••••••••••••••••••••••••••••••
                                          STIPULATION

       The parties hereby stipulate to the foliowing matters:

        J,     Petitioner filed a petition for vaccine compensation under the National Vaccine

Injury Compensation Program, 42 U.S.C. § 300aa~IO to 34 (the "Vaccine Program"). The

petition seeks compensation for injuries allegedly related to petitioner's receipt of an influenza

(uflu") vaccine) whlch vaccine is contained in the Vaccine Injury Table (the 11Table0 ), 42 C.F.R.

§ 100.3 (a).

       2.      Petitioner received a flu immunization in her left ann on November 19, 2015.

       3.      This vaccine was administered within the United States.

       4,      Petitioner alleges that she developed 11 shoulder injury related to vaccine

administration C'SJRVA") that was caused-in-fact by a flu vaccine administered on November

19, 2015, and that she has experienced residual effects of this injury for more than six months.

       5.      Petitioner represents that there has been no prior award or settlement of a civil

action for damages on her behalf as a result of her condition.
       6.      Respondent denies that petitioner's alleged SIRVA, or any other Injury, was

caused-in-fact by her flu vaccination.

       7.      Maintaining their above-stated positions, the parties nevertheless now agree that

the issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraplt 8 of this Stipulation.

       8.      As soon as practicable after an entry of judgment reflecting a decision consistent

with the terms of this Stipulation, and after petitioner has filed an election to receive

compensation pursuant to 42 U.S.C, § 300aa-2 l(a)(l ), the Secretary of Health and Human

Services will issue.the following vaccine compensation payment:
       A Jump sum of$50,000.00 in the fonn of a check payable to petitioner. This amount
       represents compensation for all damages that would be available under 42 U.S.C.
       § 300aa-15(a).

       9.      As soon as practicable after !he entry of judgment on entitlement In this case, and

after petitioner has filed both a proper and timely election to receive compensation pursuant to

42 U.S.C. § 300aa-2l(a)(I), and an application, the parties wilJ submit to further proceedings

before the special master to award reasonable attomeys 1 fees a.nd costs incurred in proceeding

upon this petition.

        10.    Petitioner and her attorney represent that compensation to be provided pursuant to

this Stipulation is not for any items or services for which the Program ls not primarily liable

under 42 U.S.C. § 300aaw 15(g), to the extent that payment has been made or can reasonably be

expected to be made under any State compensation programs, insurance policies, Federal or

State health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C.

§ 1396 et seq.))1 or by entities that provide health services on a pre-paid basis,




                                                  2
        11.     Payment made pursuant to paragraph 8 and any amounts awarded pursuant to

paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa"l5(i), subject

ta the availabllity of sufficient statutory funds.

        12.     The parties and their attorneys further agree and stipulate that, except for any

award forattomeys 1 fees, and litigation costs, the money provided pursuant to this Stipulation

\viii be used solely for the benefit of petitioner as contemplated by a strict construction of 42

U.S.C. § 300aa-15{a) and {d), and subject to the conditions of 42 U.S.C. § 300aa-15{g) and (h).

        13.     In return for the payments described in paragraphs 8 and 9, petitioner, in her

individual capacity and on behalf of her heirs, executors, administrators, successors or assigns,

does forever irrevocably and unconditionally release, acquit and discharge the United States and

the Secretary of Health and Human Services from any and all actions or causes of action

(including agreements, judgments, claims, damages, loss of services~ expenses and all demands

ofwha1ever kind or nature) that have been brought, CQuld have been brought. or could be timely

brought in the Court of Federal Claims, under the National Vaccine Injury Compensation

Program, 42 U.S.C. § 300aa~l0 et seq., on account of, or in any way growing out ot any and all
known or unknown, suspected or unsuspected personal injuries to or death of petitioner resulting
from, or alleged to have resulted from, a flu vaccination administered on November 19, 2015, as

alleged by petitioner in a petition for vaccine compensation filed on or about October 7, 2016, in

the United States Court of Federal Claims as petition No.    16~ 1299V.

        14.     If petitioner should die prior to entry ofjudgment, this agreement shall be

voidable upon proper notice to the Court on behalf of either or both of the parties.

        15.     If the speclal master fails to issue a decision in complete conformity with the

terms of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity


                                                     3
with a decision that is in complete conformity with the terms of this Stipulation, then the parties'

settlement and this Stipulation shall be voidable at the sole discretion of either party.

        16.    This Stipulation expresses a full and complete negotiated settlement of liability

and damages claimed under the National Childhood Vaccine injury Act of 1986, as amended,

except as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of

the parties hereto to make any payment or to do any act or thing other than is herein expressly

stated and clearly agreed to. The parties further agree and understand that the award described in

this Stipulation may reflect a compromise of the parties' respective positions as to liability and/or

amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought1 is not grounds to modify or revise this agreement

        17.    This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that petitioner1s alleged· SIRVA, or any other condition,

was caused-In-fact by her flu vaccination.

        l 8.    All rights and obligations of petitioner hereunder shall apply equally to

petitioner1 s heirs, exccutors,1 administrators, successors, and/or assigns.

                            END OF STIPULATION

I
I
I
I
I
I
I
I
I
I
I
I
I
I


                                                   4
Respectfully $ubmltted,

PlttmONER:


~~~~
ATTORNEY-OF RECORD FOR                        AU'J!BOJUZED .REPRESENTATIVE
PET'J;ReM.B~                                  O THE A'ITORNEY GENERAL: